Citation Nr: 1611535	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-00 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for service-connected diabetes mellitus Type II with paresthesias, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board remanded this matter in March 2014 and it is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in March 2014; unfortunately, the remand instructions have not been completed in full, and an additional remand is required.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   

The March 2014 remand ordered that a VA examination be conducted, in part to describe the severity of paresthesias demonstrated on the VA examination in February 2009 and examination in August 2010, and to explain the notation of "cardiovascular disease" in response to the question of "potential diabetic complications found" (see page 6 of November 2010 VA examination report) where the underlying clinical findings were negative.  As answers to these inquiries are not of record, a VA addendum opinion is required.

Further, the remand ordered that the VA Form 9 be associated with the file.  As the Veteran's January 2016 post-remand brief states, the VA Form 9 is still not reflected in the claims file.  The Appeal Certification to BVA Worksheet indicates that the Veteran's VA Form 9 was received December 14, 2009; however, neither the claims file nor Virtual VA contains the form.  In April 2014, the RO sent the Veteran a letter requesting that the Veteran send a copy of the VA Form 9, if he has it in his possession.  However, no further efforts to locate the document are apparent.  The RO should attempt to locate the VA Form 9 at VA and document all search efforts in the record.  If the missing VA Form 9, or substantive appeal equivalent, cannot be located, so advise the Veteran and afford him another opportunity to provide to VA the information or contentions that he had provided in his original (missing) VA Form 9 or substantive appeal equivalent, to include whether the Veteran requests a Board hearing.

Accordingly, the case is REMANDED for the following action:

1. Associate VA Form 9 with the file, which according to the Appeal Certification to BVA Worksheet was received December 14, 2009.  The RO should attempt to locate the VA Form 9 at VA and document all of its search efforts in the record.  If the missing VA Form 9, or substantive appeal equivalent, cannot be located, so advise the Veteran and afford him another opportunity to provide to VA the information or contentions that he had provided in his original (missing) VA Form 9 or substantive appeal equivalent, to include whether the Veteran requests a Board hearing.
 
2. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his diabetes mellitus with paresthesias dated since February 2014.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e) .
 
3. Thereafter, send the Veteran's claims file to the same VA examiner who conducted the April 2014 VA examination for diabetes mellitus with parathesias, and if not possible, then to another appropriate examiner.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

The Veteran is not required to appear for an examination unless the examiner finds it necessary; in that case, the Veteran should be given proper notification as to any scheduled examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should provide an opinion on the following:

a)  Describe the severity of paresthesias demonstrated on the VA examination in February 2009 and examination in August 2010 in terms of (i) no severity (ii) mild severity, (iii) moderate severity, (iv) moderately severe severity, or (v) severe severity.

b)  Please explain the notation of "cardiovascular disease" in response to the question of "potential diabetic complications found" (see page 6 of November 2010 VA examination report) where the underlying clinical findings were negative. 

A detailed rationale for all opinions expressed should be provided.
 
4. Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




